DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a radiation irradiation control unit claimed in claims 6 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a reconstruction processing unit claimed in claims 6 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figures 11, 12A, 12B, 13A, 13B, and 13C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: an X-ray F (paragraph [0040]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only 

Specification
The disclosure is objected to because of the following informalities:  
Paragraph [0008], line 8, --pair of-- should be inserted before “pillars 111”.
Paragraph [0003], line 8, --pair of-- should be inserted before “grips 109”.
Paragraph [0003], line 9, --pair of-- should be inserted before “pillars 111”.
Paragraph [0003], line 11, --pair of-- should be inserted before “grips 109”.
Paragraph [0004], line 3, --pair of-- should be inserted before “grips 109”.
Paragraph [0004], line 4, --pair of-- should be inserted before “grips 109”.
Paragraph [0004], line 6, --pair of-- should be inserted before “pillars 111”.
Paragraph [0005], line 5, --pair of-- should be inserted before “pillars 111”.
Paragraph [0005], line 8, --pair of-- should be inserted before “grips 109”.
Paragraph [0005], line 11, --pair of-- should be inserted before “pillars 111”.
Paragraph [0005], line 14, --TP-- should be inserted after “the test piece”.
Paragraph [0008], line 4, “rotation table” before “103” should be replaced by --rotary stage--.  See paragraph [0002].
Paragraph [0008], line 5, “two” before “pillars 111” should be replaced by --pair of--.
Paragraph [0008], line 8, --pair of-- should be inserted before “pillars 111”.
Paragraph [0008], line 9, --pair of-- should be inserted before “pillars 111”.
Paragraph [0009], line 1, “rotation table” before “103” should be replaced by --rotary stage--.
Paragraph [0009], line 3, “two” before “pillars 111” should be replaced by --pair of--.
Paragraph [0009], line 4, --pair of-- should be inserted before “pillars 111”.
Paragraph [0009], line 7, “two” before “pillars 111” should be replaced by --pair of--.
Paragraph [0010], line 3, “rotation table” before “103” should be replaced by --rotary stage--.
Paragraph [0010], line 6, --104-- should be inserted after “the X-ray”.
Paragraph [0010], lines 6-7, “two” before “pillars 111” should be replaced by --pair of--.
Paragraph [0010], line 8, --pair of-- should be inserted before “pillars 111”.
Paragraph [0013], line 6, --TP-- should be inserted after “the test piece”.
Paragraph [0014], lines 9-10, --pair of-- should be inserted before “grips 109”.
Paragraph [0039], line 8, “the stage” should be replaced by --the rotary stage 7--.
Paragraph [0041], line 5, “rotation table” before “7” should be replaced by --rotary stage--.
Paragraph [0042], line 7, “rotation table” before “7” should be replaced by --rotary stage--.
Paragraph [0042], line 7, --G-- should be inserted after “an axis”.
Abstract, line 3, “The” before “disposition” should be replaced by --A--.
Abstract, line 4, --plurality of-- should be inserted before “pillars”.
Abstract, line 8, “the” before “attenuation rate” should be replaced by --an--.
Abstract, line 9, --a-- should be inserted before “difference”.
Appropriate correction is required.  
An amended abstract should be provided on a separate sheet.
Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to paragraph numbers in the originally-filed specification.  The paragraph numbers mentioned above refer to the originally-filed specification.

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A material testing machine placed on a rotary stage disposed between a radiation source and a radiation detector disposed opposite to each other, the material testing machine comprising: 
a base; 

a second member disposed opposite to the first member across the test piece; 
a plurality of pillars erected on the base; and 
a drive mechanism configured to drive at least one of the first member and the second member in a direction in which a load is applied to the test piece, 
wherein, when radiation CT image capturing is performed while rotating the rotary stage about an axis orthogonal to a surface of the rotary stage, the plurality of pillars are erected so that a number of pillars of the plurality of pillars through which radiation emitted from the radiation source is transmitted and subsequently detected by the radiation detector[[,]] from the radiation source in an optional direction.
Appropriate correction is required.
Claims 2-5 are  objected to because of the following informalities:  
Claim 2 should be amended as follows:
2. (Proposed Amendments) The material testing machine according to claim 1, wherein each pillar of the plurality of pillars is erected at a position corresponding to an apex of a regular polygon having an odd number of apexes and centered at the first member.
Appropriate correction is required.








Claim 3 is objected to because of the following informalities:  
Claim 3 should be amended as follows:

                
                    S
                    1
                    ·
                    c
                    o
                    s
                    
                        
                            ·
                            
                                
                                    n
                                    -
                                    1
                                
                            
                            /
                            2
                            n
                        
                    
                     
                    ≥
                    S
                    2
                    +
                    S
                    3
                
            
holds, where n represents [[the]] a number of the plurality of pillars, S1 represents a distance between a center of each pillar of the plurality of pillars and a center of the first member, S2 represents a radius of each pillar of the plurality of pillars, and S3 represents a maximum distance between [[the]] a center of the first member and the test piece.
Appropriate correction is required.

Claims 4 and 5 are objected to because of the following informalities: 
Claim 4 should be amended as follows:
4. (Proposed Amendments) The material testing machine according to claim 2, wherein each pillar of the plurality of pillars is erected at a position corresponding to an apex of a regular triangle centered at the first member.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities: 
Claim 5 should be amended as follows:
5. (Proposed Amendments) The material testing machine according to claim 4, wherein
                
                    S
                    1
                    ·
                    
                        
                            1
                            /
                            2
                        
                    
                     
                    ≥
                    S
                    2
                    +
                    S
                    3
                
            
holds, where S1 represents a distance between a center of each pillar of the plurality of pillars and a center of the first member, S2 represents a radius of each pillar of the plurality of pillars, and S3 represents a maximum distance between [[the]] a center of the first member and the test piece.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  

6. (Proposed Amendments) A radiation CT device comprising: 
a radiation source configured to irradiate a test piece with radiation; 
a radiation detector configured to detect the radiation having transmitted through the test piece and output a radiation detection signal;  
58a rotation table that is disposed between the radiation source and the radiation detector, and on which a material testing machine supporting the test piece is placed; 
a rotation mechanism configured to rotate the rotation table; 
a radiation irradiation control unit configured to cause the radiation source to repeat a radiation irradiation while the rotation table is rotated by the rotation mechanism; and 
a reconstruction processing unit configured to reconstruct a radiation CT image of the test piece based on the radiation detection signal output from the radiation detector each time the radiation source performs the radiation irradiation, 
wherein the material testing machine comprises a material testing machine according to claim 1.
Appropriate correction is required.
Claims 7-12 are objected to because of the following informalities: 
Claim 7 should be amended as follows:
7. (Proposed Amendments) A material testing machine comprising: 
a base; 

a second member disposed opposite to the first member across the test piece; 
a plurality of pillars erected on the base; and 
a drive mechanism configured to drive at least one of the first member and the second member in a direction in which a load is applied to the test piece, 
wherein the plurality of pillars are erected so that a region 59formed by each straight line of straight lines passing through optional two pillars of the plurality of pillars does not overlap the test piece.
Appropriate correction is required.
Claims 8-11 are objected to because of the following informalities: 
Claim 8 should be amended as follows:
8. (Proposed Amendments) The material testing machine according to claim 7, wherein each pillar of the plurality of pillars is erected at a position corresponding to an apex of a regular polygon having an odd number of apexes and centered at the first member.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
Claim 9 should be amended as follows:
9. (Proposed Amendments) The material testing machine according to claim 8, wherein
                
                    S
                    1
                    ·
                    c
                    o
                    s
                    
                        
                            ·
                            
                                
                                    n
                                    -
                                    1
                                
                            
                            /
                            2
                            n
                        
                    
                     
                    ≥
                    S
                    2
                    +
                    S
                    3
                
            
holds, where n represents a number of the plurality of pillars, S1 represents a distance between a center of each pillar of the plurality of pillars and a center of the first member, pillar of the plurality of pillars, and S3 represents a maximum distance between [[the]] a center of the first member and the test piece.
Appropriate correction is required.
Claims 10 and 11 are objected to because of the following informalities:  
Claim 10 should be amended as follows:
10. (Proposed Amendments) The material testing machine according to claim 8, wherein each pillar of the plurality of pillars is erected at a position corresponding to an apex of a regular triangle centered at the first member.
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
Claim 11 should be amended as follows:
11. (Proposed Amendments) The material testing machine according to claim 10, wherein
                
                    S
                    1
                    ·
                    
                        
                            1
                            /
                            2
                        
                    
                     
                    ≥
                    S
                    2
                    +
                    S
                    3
                
            
holds, where S1 represents a distance between a center of each pillar of the plurality of pillars and a center of the first member, S2 represents a radius of each pillar of the plurality of pillars, and S3 represents a maximum distance between [[the]] a center of the first member and the test piece.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
Claim 12 should be amended as follows:
12. (Proposed Amendments) A radiation CT device comprising: 
a radiation source configured to irradiate a test piece with radiation; 

a rotation table that is disposed between the radiation source and the radiation detector, and on which a material testing machine supporting the test piece is placed; 
a rotation mechanism configured to rotate the rotation table; 
a radiation irradiation control unit configured to cause the radiation source to repeat a radiation irradiation while the rotation table is rotated by the rotation mechanism; and 
a reconstruction processing unit configured to reconstruct a radiation CT image of the test piece based on the radiation detection signal output from the radiation detector each time the radiation source performs the radiation irradiation,
wherein the material testing machine comprises a material testing machine according to claim 7.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a radiation irradiation control unit and a reconstruction processing unit in claims 6 and 12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites a functional limitation “a radiation irradiation control unit configured to cause the radiation source to repeat a radiation irradiation while the rotation table is rotated” in lines 13-15.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.


Claim 12 recites a functional limitation “a radiation irradiation control unit configured to cause the radiation source to repeat a radiation irradiation while the rotation table is rotated” in lines 13-15.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claim 12 recites a functional limitation “a reconstruction processing unit configured to reconstruct a radiation CT image of the test piece based on the radiation detection signal output from the radiation detector each time the radiation source performs the radiation irradiation” in lines 16-20.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 12 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a functional limitation “wherein, when radiation CT image capturing is performed while rotating the rotary stage about an axis orthogonal to a surface of the rotary stage, the pillars are erected so that a number of pillars through which radiation emitted from the radiation source, transmitting through the test piece, and detected by the radiation detector transmits before being detected by the radiation detector is one or zero when the test piece is irradiated with radiation in an optional direction” in lines 14-22, which renders the claim indefinite.  The meaning of the limitation is unclear.  Furthermore, it is unclear how the functional limitation further modifies the material testing machine.
Claim 6 recites a passive limitation “a material testing machine” in lines 8-9, which renders the claim indefinite.  It is unclear whether the radiation CT device further comprises a material testing machine or the passive limitation simply recites an intended use.  See transitional phrases in MPEP § 2111.03 for more information.

Claim 12 recites a passive limitation “a material testing machine” in lines 8-9, which renders the claim indefinite.  It is unclear whether the radiation CT device further comprises a material testing machine or the passive limitation simply recites an intended use.  See transitional phrases in MPEP § 2111.03 for more information.

















Claim limitation “a radiation irradiation control unit configured to cause the radiation source to repeat a radiation irradiation while the rotation table is rotated” invokes 35 U.S.C. 112(f) 
Claim limitation “a reconstruction processing unit configured to reconstruct a radiation CT image of the test piece based on the radiation detection signal output from the radiation detector each time the radiation source performs the radiation irradiation” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses a corresponding structure, material, or acts and clearly links them 
(a)        Amending the written description of the specification such that it expressly recites a corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what a corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Machii et al. (U. S. Patent No. 11,016,038 B2) disclosed a measurement processing device, a measurement processing method, a measurement processing program, and a method for manufacturing a structure.
Muehlhauser (U. S. Patent No. 11,009,471 B2) disclosed a dynamic radiation collimation for a non-destructive analysis of test objects.
Niizaka et al. (U. S. Patent No. 11,002,690 B2) disclosed an X-ray CT device.
Kimmig (U. S. Patent No. 10,996,355 B2) disclosed a method and an arrangement for a detector correction for generating radiographs for objects.
Chinomi (U. S. Patent No. 10,902,649 B2) disclosed an image-reconstruction processing method, an image-reconstruction processing program, and a tomography apparatus.
Christoph et al. (U. S. Patent No. 10,900,777 B2) disclosed a method and a device for determining a geometry of structures by computed tomography.
Huang et al. (U. S. Patent No. 10,859,515 B2) disclosed a method and a system for a spectral characterization in an X-ray computed-tomography microscopy system.
Yashima et al. (U. S. Patent No. 10,809,208 B2) disclosed an X-ray inspection device, an X-ray inspection method, and a method of manufacturing a structure.
Kirschenman (U. S. Patent No. 10,803,574 B2) disclosed an X-ray inline measurement apparatus and a method.
Wuestenbecker (U. S. Patent No. 10,801,972 B2) disclosed a wobble compensation for computed-tomography applications.
Sato (U. S. Patent No. 10,754,049 B2) disclosed a method for calibrating an imaging magnification of a radiation computed-tomography scanner.
Ariga et al. (U. S. Patent No. 10,753,887 B2) disclosed an X-ray CT measuring apparatus and an interference prevention method thereof.
Watanabe (U. S. Patent No. 10,705,030 B2) disclosed an X-ray device, an X-ray irradiation method, and a manufacturing method for a structure.
Kinoshita (U. S. Patent No. 10,627,353 B2) disclosed an X-ray inspection apparatus and a method for controlling an X-ray inspection apparatus.
O’Hare et al
Machii et al. (U. S. Patent No. 10,557,706 B2) disclosed a measurement processing device, an X-ray inspection apparatus, a method for measuring a structure, a measuring processing method, an X-ray inspection method, a measuring processing program, and an X-ray inspection program.
Thompson et al. (U. S. Patent No. 10,514,343 B2) disclosed an X-ray CT microscopy system and a method utilizing lattice-sampling.
Schlecht et al. (U. S. Patent No. 10,413,259 B2) disclosed a gap resolution for a linear detector array.
Watanabe et al. (U. S. Patent No. 10,393,678 B2) disclosed an X-ray device and a manufacturing method of a structure.
Schlecht et al. (U. S. Patent No. 10,247,682 B2) disclosed helical computed tomography.
Case et al. (U. S. Patent No. 9,128,584 B2) disclosed an acquisition of multi-energy X-ray microscopic data, an image reconstruction system, and a method.
Kunzmann (U. S. Patent No. 8,121,247 B2) disclosed a method for a tomographic measurement of mechanical work pieces.
Yun et al. (U. S. Patent No. 8,068,579 B1) disclosed a process for examining mineral samples with an X-ray microscope and projection systems.
Kuwabara (U. S. Patent No. 7,813,470 B2) disclosed a determination method of three-dimensional contents using transmitted X-rays.
Kamegawa (U. S. Patent No. 7,792,242 B2) disclosed an X-ray CT system and an X-ray CT method.
Poglitsch et al. (U. S. Patent No. 7,714,304 B2) disclosed a computed-tomography measuring arrangement and a method.
Rothschild (U. S. Patent No. 7,551,714 B2) disclosed a combined X-ray CT/neutron material-identification system.
Bendahan (U. S. Patent No. 7,492,862 B2) disclosed computed-tomography cargo-inspection system and a method.
Schroeder et al. (U. S. Patent No. 7,386,090 B2) disclosed processes and a device for determining an actual position of a structure of an object to be examined.
Holt (U. S. Patent No. 7,286,630 B2) disclosed a method and an apparatus for facilitating enhanced CT scanning.
Hunt et al. (U. S. Patent No. 7,254,211 B2) disclosed a method and an apparatus for performing computed tomography.
Lu et al. (U. S. Patent No. 7,245,692 B2) disclosed X-ray imaging systems and methods using temporal digital signal processing for reducing a noise and for obtaining multiple images simultaneously.
Takagi et al. (U. S. Patent No. 7,177,388 B2) disclosed a computed-tomography system.
Zhou et al. (U. S. Patent No. 7,082,182 B2) disclosed a computed-tomography system for imaging of humans and small animals.
Kamegawa (U. S. Patent No. 7,016,465 B2) disclosed an X-ray CT apparatus.
Oikawa (U. S. Patent No. 6,104,776 A) disclosed a non-destructive test apparatus.
Sato et al
Burstein et al. (U. S. Patent No. 4,691,332 A) disclosed high-energy computed tomography.
Mastronardi et al. (U. S. Patent No. 4,422,177 A) disclosed a CT slice proximity rotary table and an elevator for examining large objects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884